Motion Granted; Appeal Dismissed and Memorandum
Opinion filed May 20, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00042-CV
____________
 
IN THE INTEREST OF T.B. AND J.B
 

 
On Appeal from the 220th District Court
Bosque County, Texas
Trial Court Cause No. 04-12-30204
 

 
M E M O R
A N D U M  O P I N I O N
This is an attempted appeal from an order signed December 29,
2009, in a suit affecting the parent-child relationship.  The clerk’s record,
filed April 28, 2010, reflects this is an appeal of an Order Dissolving
Temporary Restraining Order, Denying Temporary Injunction and Other Relief.  
            Appellee filed a motion to dismiss the appeal for want of
jurisdiction on the grounds temporary orders are not subject to interlocutory
appeal.  On April 22, 2010, appellant was directed to file a response to the
motion on or before May 3, 2010.  Appellant filed no response.
            The Texas Family Code specifically precludes the
interlocutory appeal of temporary orders, except those appointing a receiver.  See
Tex. Fam. Code Ann. § 6.507 (Vernon 2006); see also Tex. Fam. Code
Ann. § 105.001(e) (Vernon Supp. 2008) (temporary orders in suits affecting the
parent-child relationship are not subject to interlocutory appeal).  Appellant
is attempting to appeal a temporary order.  Accordingly, we do not have
jurisdiction over this appeal.  
Appellee’s motion is granted and the appeal is ordered
dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Brown, Sullivan, and Christopher.